Citation Nr: 0521361	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected hemorrhoids.  

2.  Entitlement to an initial compensable rating for the 
service-connected pseudofolliculitis barbae.  

3.  Entitlement to service connection for claimed syncope.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision in which 
the RO granted service connection for pseudofolliculitis 
barbae and assigned a noncompensable rating, effective on 
October 31, 2000.  In that decision, the RO also denied 
service connection for syncope.  

This matter also came to the Board on appeal from a June 2002 
rating decision in which the RO granted service connection 
for hemorrhoids and assigned a noncompensable rating, 
effective on October 31, 2000.

In October 2003, the Board remanded these claims for 
additional evidentiary development.  

Thereafter, in a February 2005 rating decision, the RO 
granted an increased rating of 10 percent for the service-
connected hemorrhoids, effective on October 31, 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Consequently, the matter of an increased rating for the 
service-connected hemorrhoids remains in appellate status.  

The issues of service connection for syncope and a 
compensable evaluation for the service-connected 
pseudofolliculitis barbae are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected disability picture is not shown to be 
productive of more than that of irreducible hemorrhoids with 
intermittent bleeding; persistent bleeding with secondary 
anemia or fissures is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7336 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have now been satisfied in this case.  In this regard, the 
Board notes evidence development letters dated in March 2002 
and March 2004 in which the RO advised the veteran of the 
type of evidence necessary to substantiate his claims.  

In addition, the RO also advised the veteran of his and VA's 
responsibilities under the VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claims and 
what VA would do to assist him in the development of his 
claims.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board notes that these notice letters 
provided to the veteran prior to the most recent transfer of 
his case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and Supplemental Statements of the Case were 
issued to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to him.  

With respect to the claim for an increased rating for 
hemorrhoids, the Board further finds that all obtainable 
evidence identified by the veteran has been obtained and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO has obtained the 
treatment records identified by the veteran, and arranged for 
him to undergo a VA examination to determine the severity of 
the service-connected hemorrhoids.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


Analysis

The veteran is seeking an increased initial rating for the 
service-connected hemorrhoids.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The veteran's service-connected hemorrhoids have been 
evaluated as 10 percent disabling under the criteria of 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7336 (2004).  

Under these criteria, a noncompensable evaluation is 
warranted for mild or moderate hemorrhoids, internal or 
external.  A 10 percent evaluation is assigned in cases of 
large or thrombotic and irreducible hemorrhoids, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation is in order in cases of persistent 
bleeding and secondary anemia, or with fissures.  38 C.F.R. § 
4.114, DC 7336.  

The record reflects that, in January 2001, the veteran 
underwent a VA general medical examination in which he 
reported a history of flare-ups of hemorrhoids.  He also 
reported experiencing pain on defecation during these flare-
ups, and occasional bleeding per rectum, which consisted of 
small amounts of blood.  It was noted that he used 
Preparation-H to relieve perianal pain.  

It was also noted that the veteran had described his 
hemorrhoids as a mass protruding from the anus, and that he 
had described the frequency of his flare-ups as occurring 
only "once in a while."  

In January 2005, the veteran underwent a VA examination 
specifically to determine the severity of his service-
connected hemorrhoids.  The veteran reported experiencing 
acute episodes of pain every four or five months due to 
hemorrhoids.  It was noted that he had been seen at an 
emergency room in December 2004 with complaints of rectal 
bleeding.  

During that admission, the hemorrhoid was found to be 
thrombosed, very painful, and not reducible.  The veteran 
reported that he treated his hemorrhoids with sitz baths and 
Preparation-H.  

The examination revealed a large external hemorrhoid, which 
was not reducible, but was not thrombosed.  The examiner 
noted a diagnosis of external hemorrhoid with occasional 
episodes of thrombosis and rare episodes of bleeding.  

In light of this record, the Board concludes that the 
preponderance of the evidence is against granting an 
increased evaluation.  

Although the record reflects that the veteran's hemorrhoids 
have been found to be thrombotic and irreducible with 
intermittent bleeding, such symptomatology is already 
contemplated by the initial 10 percent disability rating 
currently assigned.  

Repeated VA examination has shown that the veteran's 
hemorrhoids are not manifested by persistent bleeding, or by 
anemia or fissures.  

Absent such current symptomatology referable to the service-
connected hemorrhoidal disability, a 20 percent disability 
rating is not for application under the applicable rating 
criteria.  

In summary, the Board concludes that the criteria for the 
assignment of an initial evaluation in excess of 10 percent 
for the service-connected hemorrhoids have not been met.  


ORDER

An initial rating in excess of 10 percent for the service-
connected hemorrhoids is denied.  




REMAND

The veteran is also seeking service connection for syncope, 
and a compensable evaluation for the service-connected 
pseudofolliculitis barbae.  

In October 2003, these claims were remanded by the Board in 
part so that the veteran could undergo additional VA 
examination in regard to these disabilities.  

With respect to the service-connected pseudofolliculitis 
barbae, the Board had determined that the last VA examination 
conducted in February 2002 did not contain sufficient 
findings to rate the veteran's skin disorder.  Specifically, 
the Board found that there was no opinion as to whether that 
disability was manifested by exfoliation, exudation, or 
itching, or as to whether the disability involved an 
extensive or small area.  

The RO subsequently arranged for the veteran to undergo 
another VA skin examination in May 2004.  However, the report 
of that examination reveals that the veteran's 
pseudofolliculitis barbae was not active at that time.  

Furthermore, although this report contained some discussion 
as to the veteran's medical history, no findings were noted 
as to whether the skin condition was normally manifested by 
exfoliation, exudation, or itching, or as to whether the 
disability involved an extensive or small area.  

Therefore, the Board finds that an additional VA examination 
is necessary to determine the current nature and full extent 
of the service-connected pseudofolliculitis barbae during 
activity.  

With respect to the claimed syncope, the Board indicated in 
the October 2003 remand that the VA examiner should be asked 
to offer an opinion as to etiology of the syncope episode 
experienced by the veteran in service in 1986.  

The Board also indicated that the VA examiner should be asked 
to offer an opinion as to whether a syncope disability 
preexisted service, and, if so, whether that disability was 
aggravated during service beyond its natural progress.  

The record reflects that the RO arranged for the veteran to 
undergo a VA neurological examination in April 2004 to 
clarify the nature and etiology of the claimed syncope.  

Because the VA examiner was unable to offer a diagnosis to 
explain the episodes described by the veteran, the RO 
arranged for the veteran to undergo another VA examination in 
October 2004.  

In the report of the October 2004 VA examination, the 
examiner found that the veteran's syncope episodes 
represented a vasovagal phenomena and was "less likely" 
related to service.  However, the examiner did not discuss 
the nature of the syncope episode noted in the veteran's 
service medical records or comment on whether a syncope 
disability preexisted service.  

Consequently, the Board finds that this issue must also be 
remanded so that the veteran can undergo another VA 
examination in regard to the claimed syncope.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for the 
disabilities at issue.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
pseudofolliculitis barbae.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  All indicated testing 
should be undertaken in this regard.  The 
examiner should state whether the veteran 
suffers from exfoliation, crusting, 
exudation or itching, extensive lesions, 
or systemic or nervous manifestations 
resulting from his skin condition.  In 
rendering this opinion, the examiner 
should also state the percentage of the 
body affected (exposed or unexposed) by 
the skin disorder; and note any topical 
or systematic therapies used, such as 
corticosteroids or other 
immunosuppressive drugs, and the duration 
of the therapies. Color photographs 
should be made of the area affected by 
pseudofolliculitis barbae.  

3.  The RO should schedule the veteran 
for an examination to clarify the nature 
and likely etiology of the claimed 
syncope.  The claims file must be 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should 
respond to each of the following 
inquiries:

a.  Based on a review of the claims 
folder, please determine whether a 
syncope disability preexisted 
service, and please explain the 
nature of that disability.  

b.  If it is determined that a 
syncope disability existed before 
the veteran's period of service, 
please comment as to the likelihood 
that any such disorder was 
aggravated, i.e., became permanently 
worse, during his military service, 
beyond the natural progression of 
the disorder.  

c.  If it is determined that a 
syncope disorder did not exist prior 
to his active military service, 
please comment as to the likelihood 
that any current syncope disorder is 
related to military service, to 
include the episode of syncope noted 
in service in 1986.  

d.  Regardless of your responses to 
the above inquires, please comment 
as to the likelihood that any 
current syncope disorder is related 
to the veteran's service-connected 
hypertension and/or heart condition 
manifested by left ventricular 
hypertrophy.  

4.  Following completion of the requested 
development. the RO should adjudicate any 
issue remaining on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue a Supplemental 
Statement of the Case, and the veteran 
should be afforded time in which to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


